Citation Nr: 1030766	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 
1997 to July 2005 including combat operations in Southwest Asia.  
He was born in 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In part due to actions that have taken place during the pending 
appeal, service connection is now in effect for spondylosis with 
mild anterior wedging of L-1 of the lumbar spine, rated as 40 
percent disabling; posttraumatic stress disorder (PTSD) rated as 
30 percent disabling (reduced from 50 percent on August 1, 2009); 
left shoulder impingement syndrome, rated at 10 percent; right 
ankle instability, rated at 10 percent; tinnitus, rated at 10 
percent; plantar fasciitis and pes planus, singularly rated at 10 
percent; and scar of the right forearm and herpes simplex virus, 
each rated at 0 percent.  

During the course of the current appeal, the Veteran has raised 
some other issues which need to be addressed by the RO; they are 
not part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his initial claim for compensation benefits, the Veteran 
referred to having had right knee problems in 2003.

Although there are some service records in the file, given the 
relative paucity of those records, and the Veteran's duty 
stations, it would appear that additional service records may be 
available.

Service treatment records (STRs) in the file show that in July 
1997 (which would have been during his Recruit Training) the 
Veteran was seen for right knee pain over a week's time.  
Examination showed tenderness over the patella area and some at 
the medial collateral/lateral collateral regions.  A sprain was 
diagnosed, and he was to take Motrin, elevate the area, and 
perform exercises in addition to having light duty.  Another 
notation was that he had experienced the right knee pain, it went 
away, and then it returned.  Still another observation was that 
he had hurt his right knee during physical trauining (PT).  
Examination showed edema at the lateral medial patella area, 
effusion, erythema, and eccymosis.  Bedrest was recommended.  
Subsequently, in January 2001, he was in an automobile accident; 
it is unclear whether he had right knee problems at that time.

In his Notice of Disagreement with the denial of the initial 
claim, the Veteran reported that he had twice had his anterior 
cruciate ligament (ACL) torn, and the knee was still hurting and 
causing him problems.  He did not specify when those described 
injuries had occurred.

The Veteran underwent a VA examination in June 2005, prior to his 
separation from service, at which time he complained of right 
knee pain and associated numbness, predominantly when he tried to 
run, and intermittent in nature.  The pain aspect was said to be 
constant.  He said he had lost about two days of work because of 
the right knee difficulties.  There were no specific clinical 
findings with regard to the right knee, but a radiological report 
from June 2005 showed no right knee abnormalities. 

Since then he has had several orthopedic evaluations, none of 
which addressed the right knee.  Moreover, in light of the 
service-connected disabilities in his lumbar spine and right 
ankle, the issue of whether his other service-connected 
disabilities have in any way affected his right knee has been 
reasonably raised, but has not been medically addressed or 
adjudicated.

The Board notes that the Veteran failed to respond to the RO's 
request, in a January 2010 letter, for either records of private 
treatment of his right knee which he had described, or his 
authorization for the RO to obtain such evidence directly from 
his doctor.  We must point out that VA's duty to assist a 
claimant "is not always a one-way street.  The Veteran had said 
that his private physician was treating him and his condition was 
worse than previously reported to the RO.  He said he would 
obtain and submit such records, but he did not do so.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Because the case is 
remanded for other reasons, it will be appropriate to afford the 
Veteran another opportunity to submit his doctor's records 
concerning his right knee, or at least provide the RO with a 
signed authorization to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Make one more request to obtain additional 
STRs, in an attempt to document his assertions 
of tears of his ACL in service.

2.  Again ask the Veteran to either (a) obtain 
and submit records from his private physician 
showing examination and treatment of his right 
knee since his separation from service in 2005; 
or (b) provide the RO with his signed 
authorization for the RO to obtain such records 
directly from the physician.

3.  Schedule the Veteran for an orthopedic 
examination to determine the current nature and 
extent of any right knee disability, and the 
probable cause or etiology thereof.  The 
examiner should undertake all necessary tests 
including X-rays, and compare these findings 
with the other evidence of record.  The claims 
folder, to include a copy of this Remand, must 
be made available to any examiner for review in 
conjunction with the examination.  The 
examination should be based on review of the 
service medical records indicating knee trauma 
in service.  

a.  The examiner should identify any 
present right knee disability and then 
opine as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any current 
right knee disorder was caused directly by 
or arose during the Veteran's active 
military service, or pre-existed service 
and was aggravated therein; or whether such 
a connection to service is unlikely (i.e., 
less than a 50/50 probability).

b.  If the examiner believes there is a 
current right knee disability which was not 
incurred in or aggravated during service, 
an opinion should be rendered as to whether 
it is at least as likely as not (i.e., to 
at least a 50/50 degree of probability) 
that any current right knee disability was 
caused directly by, or has been aggravated 
since service by, any already service-
connected disability, to include of the 
lumbar spine and right ankle, or whether 
such secondary causation or aggravation is 
unlikely (i.e., less than a 50/50 
probability).

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

4.  The Veteran is hereby notified that the 
consequence for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  In addition, his failure to cooperate 
in securing his private doctor's records may 
also adversely affect the resolution of his 
appeal.

5.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claims on all potential bases.  If the decision 
remains adverse, provide him and his 
representative with an appropriate SSOC.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

